Citation Nr: 0313514	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine with lumbosacral strain, 
claimed as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

It is noted that, in a November 1982 decision of the Board, 
the issue of service connection for degenerative joint 
disease of the lumbar and cervical spinal segments was 
denied.  In this case, in a February 1998 rating decision, 
the RO appears to have ultimately reopened the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the spine and to have considered the claim 
on a de novo basis.  The Board agrees with the RO's 
determination to address the claim on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran is not shown to have been exposed to ionizing 
radiation during service.

3.  Degenerative arthritis of the lumbar spine with 
lumbosacral strain did not have its onset during active 
service or result from disease or injury in service, 
including exposure to ionizing radiation.

4.  COPD did not have its onset during active service or 
result from disease or injury in service, including exposure 
to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's degenerative arthritis of the lumbar spine 
is not due to disease or injury which was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309, 3.311 
(2002).

2.  The veteran's COPD is not due to disease or injury which 
was incurred in or aggravated by active service; nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence from the RO (in particular, the May 2002 
letter from the RO, the October 2002 rating decision, and the 
January 2003 Supplemental Statement of the Case), the 
appellant has been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, there is no indication that there is any existing 
potentially relevant evidence to obtain, and the appellant 
has been asked whether there is any such evidence.  The 
veteran was advised that he should provide enough information 
for the RO to obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

Additionally, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The evidence of 
record includes VA examination reports, VA and private 
treatment records, as well as records and an opinion with 
respect to exposure to ionizing radiation from the U.S. Coast 
Guard.  As will be discussed below, all development mandated 
by 38 C.F.R. § 3.311 has be completed.  In particular, VA has 
made several attempts to obtain information regarding the 
veteran's potential exposure to ionizing radiation in 
service.  The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, that any existing pertinent evidence that 
is necessary for a fair adjudication of the claim has not 
been obtained.  Moreover, in letters dated in April 2002 and 
May 2002, the veteran stated that he had been informed that 
he could provide additional information which may support his 
claim, he had provided all the information he had available, 
and he had no further information he wanted to add to his 
claim.  Under these circumstances, no further assistance to 
the veteran is required.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


Analysis

The veteran claims that he was exposed to radiation during 
Operation CROSSROADS in July 1946 and that he developed 
degenerative arthritis of the lumbar spine, with lumbosacral 
strain and COPD as a result of this exposure.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Although the veteran alleges that he was a participant in a 
test involving the atmospheric detonation of a nuclear device 
degenerative arthritis and COPD are not among the specified 
presumptive diseases.  Thus, the veteran's degenerative 
arthritis of the lumbar spine and COPD cannot be service 
connected on a presumptive basis under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  As the RO has noted, neither 
degenerative arthritis nor COPD is among the listed 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  The term 
"radiogenic disease" is defined as "a disease that may be 
induced by ionizing radiation."  Id.  If a claim is based on 
a disease other than one of the listed diseases, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

In this case, the evidence reflects that the veteran was not 
an onsite participant in a test involving the atmospheric 
detonation of a nuclear device.  In support of his claim, the 
veteran has submitted copies from Ship's Log Book, United 
States Coast Guard Cutter (USCGC) Roger B. Taney; a program 
of celebration for Thanksgiving 1945 for the USCGC Taney; a 
transcript of the veteran's June 1998 personal hearing 
testimony before the RO; and copies of newspaper articles 
about exposure to nuclear radiation and legal issues 
involving such exposure.  

A November 1981 letter from the United States Coast Guard 
reflects that the logbook from the TANEY during the dates of 
the veteran's service were reviewed and includes the 
following information and conclusion:

[The veteran's] active duty record was reviewed by 
Navy contractor representatives at the National 
Personnel Records Center, St. Louis, Missouri, and 
his service aboard the Coast Guard Cutter TANEY 
(WHEC 37) was confirmed between 5 May 1946 - 18 
July 1947.

The nuclear exercise "Crossroads[,"] in which 
[the veteran] claims to have participated, was 
conducted on two separate dates:  the first at 9:00 
a.m., 1 July 1946, and the second at 8:35 a.m., 25 
July 1946.  The exercise location was Bikini Island 
in the western Pacific Ocean (position 11-30N 165-
30E).  The logbook from the TANEY for those dates 
(copies attached) indicate the Cutter being moored 
at Alameda, California on 1 July 1946, and underway 
in position 29-58N 139-59W at 8:00 a.m., 25 July 
1946.  The latter position was plotted by the Navy 
Nuclear Test Personnel Review staff to be 
approximately 3,220 miles from the test site.  
Based upon this information, [the veteran] was not 
a participant in the "Crossroads" exercise.

Included with this letter were logbook copies from Coast 
Guard Cutter TANEY.  In this regard it is noted that, with 
one exception, the veteran submitted duplicates of the 
logbook copies which were received from the Coast Guard.  The 
one exception is a logbook copy dated July 10, 1946, which 
notes that the Cutter was moored at Alameda, California.  
Accordingly, this evidence supports the finding of the Coast 
Guard that the veteran was 3,220 miles from the test site and 
the conclusion that he was not a participant in Operation 
CROSSROADS.

Similarly, the program of celebration for Thanksgiving 1945 
for the USCGC Taney, does not support the veteran's claim 
because it is for the year preceding his claimed exposure to 
radiation.  

With respect to the newspaper articles submitted by the 
veteran, it is noted that these articles are not specific to 
the veteran and do not suggest that he participated in 
atmospheric nuclear testing during his military service.  
Accordingly, these articles are of no probative value on the 
question of whether the veteran was exposed to ionizing 
radiation.  

Additionally, during his June 1998 personal hearing at the 
RO, the veteran's testimony included the allegation that he 
came into contact with objects which had been contaminated by 
nuclear testing and that he had sustained radiation exposure 
as a result of the direction of the wind at the time of 
testing.  The veteran, however, did not report that he 
participated in such testing.

There is no evidence corroborating the veteran's allegation 
that he was exposed to ionizing radiation.  Hence, VA is not 
required to refer the case to the Under Secretary for 
Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c); see Wandel v West, 11 Vet. App. 200, 
204-05 (1998).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative 
arthritis of the lumbar spine, with lumbosacral strain, and 
COPD.  There is no evidence to suggest that the veteran was 
exposed to ionizing radiation during his military service.  
Furthermore, the first medical evidence of the claimed 
disabilities is many years after service, and there is no 
medical evidence suggesting that the disabilities are in any 
way related to service.  

The Board also finds that an additional VA examination to 
determine whether his degenerative arthritis, lumbar spine, 
with lumbosacral strain and COPD are related to service would 
serve no useful purpose.  Because the veteran's claimed 
disorders were first identified many years after service and 
without evidence of exposure, any medical opinion concerning 
the etiology or date of onset would be highly speculative.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for degenerative arthritis of the lumbar spine, 
with lumbosacral strain and COPD.  Where a preponderance of 
the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107; see also 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for degenerative arthritis of the lumbar 
spine, with lumbosacral strain is denied.  

Service connection for COPD is denied.  




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

